                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Michael Williamson,                                           Case No. 1:18-cv-472


                       Petitioner,


       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER

Harold May, Warden,1


                       Respondent.


                                      I.   INTRODUCTION

       Petitioner Michael Williamson seeks a writ of habeas corpus under 28 U.S.C. § 2254,

concerning his conviction on charges of rape of a minor in the Cuyahoga County, Ohio Court of

Common Pleas. (Doc. No. 1). Magistrate Judge Kathleen B. Burke reviewed the petition as well as

the related briefing pursuant to Local Rule 72.2(b)(2) and recommends I dismiss the petition in part

and deny it in part. (Doc. No. 34). Judge Burke also recommends I deny Williamson’s motion for a

stay. (Doc. No. 8). Williamson has filed objections to Judge Burke’s Report and Recommendation.

(Doc. No. 41).

       Williamson also has filed three motions to amend his petition, (Doc. No. 37; Doc. No. 38;

Doc. No. 43), as well as a motion for the appointment of counsel. (Doc. No. 42). The briefing on

those motions is complete. For the reasons stated below, I overrule Williamson’s objections, adopt


1
  Williamson currently is incarcerated at the Richland Correctional Institution in Mansfield, Ohio,
where Harold May is the warden and therefore the proper respondent.
Judge Burke’s Report and Recommendation, and deny Williamson’s motions to amend and for

counsel.

                                       II.    BACKGROUND

        On December 21, 2001, a Cuyahoga County, Ohio jury found Williamson guilty of twelve

counts of rape of a minor. He received 12 consecutive life sentences. In March 2004, Williamson

filed a pro se habeas petition in the United States District Court for the Northern District of Ohio,

challenging his conviction on the alleged grounds of prosecutorial misconduct, ineffective assistance

of counsel, and failure to disclose evidence. That petition was denied. Williamson’s appeal to the

Sixth Circuit Court of Appeals and his petition to the Supreme Court of the United States both were

unsuccessful.

        In 2012, Williamson filed a motion to correct his sentence, claiming the trial court had

committed an error in the manner in which it imposed a term of post-release control. The trial

court denied the motion and Williamson appealed. In August 2013, the Eighth District Court of

Appeals rejected some of Williamson’s assignments of error, but concluded the sentencing entry

failed to include a proper notification of post-release control and remanded the case to the trial

court to correct the omission with a nunc pro tunc judgment entry. (Doc. No. 13-1 at 384).

Williamson appealed that decision to the Supreme Court of Ohio.

        While that appeal was pending, the trial court issued a corrected journal entry on September

27, 2013, pursuant to the Eighth District’s remand order. Williamson also appealed that entry,

claiming the nunc pro tunc journal entry was improper because the trial court had not imposed post-

release control during the initial sentencing hearing.

        The Supreme Court of Ohio declined to accept jurisdiction of Williamson’s appeal of the

Eighth District’s August 2013 decision on December 24, 2013. In February 2014, while

Williamson’s appeal of the September 2013 nunc pro tunc entry was pending, the trial court held a


                                                    2
resentencing hearing for the purpose of meeting the statutory requirements for imposition of a term

of post-release control. Williamson, through appointed counsel, appealed the February 2014

resentencing hearing on March 14, 2014.

        On September 11, 2014, the Eighth District issued an opinion concerning both the

September 2013 nunc pro tunc entry and the February 2014 resentencing hearing. It concluded the

nunc pro tunc remand was improper because a review of the sentencing transcript showed the trial

court had not initially advised Williamson about post-release control, and that the trial court did not

have jurisdiction to hold the 2014 resentencing hearing because the September 2013 entry was on

appeal at the time of the 2014 resentencing hearing. (Doc. No. 13-1 at 492-94).

        On November 6, 2014, Williamson again appeared with appointed counsel for a

resentencing hearing, limited to the imposition of post-release control. Williamson appealed, but his

appeal was unsuccessful. After filing a variety of other state court motions, Williamson filed his

present application for a writ of habeas corpus on February 28, 2018.

        Williamson does not object to Judge Burke’s recitation of the factual and procedural history

of Williamson’s case, and I adopt those sections of the Report and Recommendation in full. (Doc.

No. 34 at 2-19).

                                         III.    STANDARD

        Once a magistrate judge has filed a report and recommendation, a party to the litigation may

“serve and file written objections” to the magistrate judge’s proposed findings and

recommendations, within 14 days of being served with a copy. 28 U.S.C. § 636. Written objections

“provide the district court with the opportunity to consider the specific contentions of the parties

and to correct any errors immediately . . . [and] to focus attention on those issues – factual and legal

– that are at the heart of the parties’ dispute.” Kelly v. Withrow, 25 F.3d 363, 365 (6th Cir. 1994)

(quoting United States v. Walters, 638 F.3d 947, 949-50 (6th Cir. 1981) and Thomas v. Arn, 474 U.S.


                                                    3
140, 147 (1985)). A district court must conduct a de novo review only of the portions of the

magistrate judge’s findings and recommendations to which a party has made a specific objection. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

                                         IV.   DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prohibits the

issuance of a writ of habeas corpus “with respect to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.”

        28 U.S.C. § 2254(d). “The prisoner bears the burden of rebutting the state court's factual

findings ‘by clear and convincing evidence.’” Burt v. Titlow, 571 U.S. 12, 18 (2013) (quoting 28 U.S.C.

§ 2254(e)(1)).

        Williamson does not clearly or consistently identify or describe his grounds for relief in his

petition or his briefing. Respondent proposed a summary and numbering system for his claims,

which Judge Burke adopted and to which Williamson does not object. I will adopt the same

categorization of Williamson’s claims:

        GROUND ONE: Special First Assignment of Error and Grounds for Petition:
        Remand to the trial Court is Mandated Under the Federal Constitution for a
        constitutionally proper hearing on, and issuance of and for, a judgment of conviction
        and sentence, from which petitioner must be given his constitutionally mandated
        rights under the Constitution of the United States, of ab initio appeal and collateral
        attack on that judgment pursuant to, inasmuch as they are not in violation of that
        mandate, the laws of the State of Ohio.

        Doc. 1, p. 8; Doc. 1-1, pp. 2, 19.




                                                   4
GROUND TWO: Special Second Assignment of Error and Grounds for Petition:
Each of the other grounds for this Petition call for the effectuation of an remedy,
Williamson asserts, by order and judgment of this Court, of the reversal of the T.C.
judgment of 11.6.2014 (and its journal entry of 11.6.2014), and Williamson’s remand
to the trial court at a position in the state in which Williamson has yet to receive an
effective, full and “real” judgment of conviction and sentence.

The courts of Ohio, however, pursuant to Fischer, supra, hold that the 11.6.2014
sentence-only “judgment” was a valid constitutionally permitted judgment[.] If this
is so, Williamson here argues: (1) [another resentencing would violate] the due
process clauses, and/or the prohibition against cruel and unusual punishment clause
(incorporated into the due process clause of the 14 Amendment). . . .

Argued in the alternative, since the Ohio appellate courts will not entertain a further
appeal directly from the 2002 “conviction” portion of the judgment because they
would invoke a state collateral estoppel rule/which contradicts the holding of
Stansell, supra, . . . grounds, or claims Williamson makes in his petition stemming
directly from the 2002 conviction/sentence new, or not are, and should be deemed,
exhausted for § 2254 purposes.

Doc. 1, pp. 12-13; Doc. 1-1, pp. 2, 19.

GROUND THREE: Prosecutorial Misconduct.

         Supporting Facts: A trial court commits plain error by permitting the
prosecutor (1) to elicit inadmissible, irrelevant and highly prejudicial hearsay
testimony, (2) to cross-examine defense witnesses’ regarding the truth of additional
inadmissible, irrelevant and highly prejudicial hearsay statements not in evidence, and
(3) to argue the truth of further irrelevant, inadmissible and highly prejudicial hearsay
statement not in evidence to the jury in closing arguments.

GROUND FOUR: Ineffective Assistance of Counsel.

         Supporting Facts: A criminal defendant is denied the effective assistance of
counsel where counsel failed to enter rudimentary objections and grossly mishandled
an exculpatory witness by failing to offer his testimony, failing to adequately proffer
that his testimony would have been that he coached the alleged victim’s accusations,
and failing to file a motion for new trial based upon this exculpatory witness’s more
detailed post-verdict statements.

GROUND FIVE: Withholding evidence.




                                            5
         Supporting Facts: On April 20, 2001, appellant was arrested, during the
arrest, officers removed a blanket from appellant’s home saying that appellant’s
DNA was on it. Appellant was ordered to take a DNA test. During the trial, this
item that was taken from appellant’s home was never entered in as evidence. If this
item would have been at trial, it would of showed that the wrong person was being
charged. Because of prosecution’s and defense counsel’s multiple instances of
misconduct, both prosecutor and defense counsel failed to protect appellant’s right
to seek dire[ct] appellant’s review of the inadmissibility of this item which was taken
from appellant’s home. This fell well below an objective standard of reasonableness.

Doc. 1, p. 33; Doc. 1-1, p. 2.

GROUND SIX: Habeas Grounds A and B: Appointed appellate counsel Sweeney
made one ‘maybe’ claim in his Anders brief, that Williamson may have been
improperly advised on his state PRC right/obligation. . . . Williamson had a right . . .
to file his own brief. . . . Williamson never was delivered the notice. . . .

GROUND SEVEN: Habeas Ground C: Direct Appeal Anders Brief counsel
Sweeney provided ineffective appellate counsel in failing to raise the 11.6.2014 trial
court’s error in failing to impose a “Judgment” passing constitutional muster at
hearing, and the same, in writing thereafter in a judgment (journal) entry.
Constitutionally speaking, it was inherently ineffective assistance for appellate
counsel not to even raise an underlying argument of lack of jurisdiction, and
ineffectiveness of 11.6.2014 counsel for not objecting to lack of jurisdiction. . . .
Failure to raise a dispositive motion causing a lesser sentence constitutes ineffective
assistance of appellate counsel. . . .

GROUND EIGHT: Habeas Ground D: Direct Appeal Anders brief counsel
Sweeney provided ineffective assistance of counsel in failing to raise the 11.6.2014
trial court’s harmful error in failing to grant Williamson leave to alloc[u]te.

GROUND NINE: Habeas Ground E: (A) The indictment under which Williamson
was convicted was unconstitutionally void for duplicitousness [sic]. Anders
Appellate counsel Sweeney was ineffective for failing to raise lack of jurisdiction to
proceed at all on 11.6.2014 because the indictment was duplicitous [sic] or otherwise
in violation of the cruel and unusual, double jeopardy and due process clauses. . . .
(B) It was obvious this indictment was carbon-copy to anyone reading it. . . .

GROUND TEN: Habeas Ground F: Williamson is being denied finality of
sentencing under the due process, double jeopardy, and cruel and unusual
punishment clauses, in these continuing “resentencings” caused by trial court error
or malice.


                                           6
GROUND ELEVEN: Habeas Ground G: This is a grounds based upon
Williamson’s underlying claim that, the “allied” offense notion of double jeopardy
codified in the O.R.C. (State v. Ruff, 143 Oh. St. 3d 114, 117-118 (2015)) required that
Williamson be sentenced for only one offense of rape, not twelve; or that the
sentences should have run concurrently.

Doc. 1-1, pp. 2, 21, 24-25, 28, 30-31, 32.

GROUND TWELVE: Habeas Ground 1: Given the Ohio trial court’s previous
history of judicial vindictiveness against this Defendant and others similarly situated,
coupled with the trial court’s failure to provide substantive Findings of Fact and
Conclusion of Law in its JE denial of Williamson’s PCRP, the 5th and 14th
Amendments’ due process clauses mandate the vacation of the underlying criminal
convictions, and/or sentences.

GROUND THIRTEEN: Habeas Ground 2: The trial court erred in denying
Petitioner’s PCRP motion for appointment of counsel.

          Claim No. 1: Re-Sentencing Hearing Counsel (11.6.2014) failed to raise the
lack of the trial court’s jurisdiction to enter judgment on conviction of the 12 counts
or to sentence or resentence the Defendant to one life-sentence per count because of
a violation of the Defendant’s federal and state constitutional rights to due process
of law and a fair trial and against double jeopardy, because all the counts of the
indictment, as well as the descriptions in the Bill of Particulars were, duplicative, U.S.
v. Foster, 765 F. 3d 610 (6th Cir. 2014), HN. 1; and, accordingly, void.

         Claim 2: Re-Sentencing Counsel (11.6.2014) failed to raise the lack of the trial
court’s jurisdiction to resentence unless it actually did vacate the previous sentencing
and resentence in full pursuant to the order of the Cuyahoga County Court of
Appeals in State v. Williamson, No.: CA-102320....

         Claim 3: Sentencing Counsel failed to raise the lack of the trial court’s
jurisdiction to resentence the Defendant to add additional punishment, post-release
control, or 5 years of post-release control, upon a conviction for which the
defendant had already received punishment, and for which he had already served
prison time, with jail-time credit, as of 11.6.2014, of 13 years, because the imposition
of the additional punishment, was, and is, a violation of the double jeopardy and due
process of law clauses of the U.S. and Ohio Constitutions. See, Hernandez v. Kelly, 108
Ohio St. 3d 395 (2006).

        Claim 4: Sentencing Counsel failed to raise the voidness of resentencing, or
sentencing, the Defendant to 12 life-sentences because of the trial court’s
vindictiveness caused by trial counsel’s ineffectiveness in promising the Defendant a

                                             7
plea agreement (see, infra) not realizable, causing the Defendant to exercise his right
to go to trial and to confront the witnesses against the Defendant, especially the
victim, called as a prosecution, not a defense witness at trial, in violation of the
Defendant’s rights to Ohio and federal due process of law.

         Claim 5: Sentencing Counsel failed to raise the voidness of the resentencing
hearing because the Defendant was being brought back, and had been brought back
previously, from his places of incarceration all over Ohio to the trial court for
repetitive resentencings in disregard of due process of the law, and against the
prohibition of cruel and unusual punishment.

        Claim 6: Re-Sentencing Counsel (11.6.2014 Hearing) offered the Defendant a
new plea deal to a limited reasonable term of years, and then told him inside the
courtroom he was not going to get it. This so mentally deranged the Defendant he
was not capable of allocuting intelligibly, or understanding the nature of the
sentencing hearing to be able to effectively assist his counsel. See Lafler v Cooper, 132
S.Ct. 1376 (2012).

        Claim 7: The trial court lacked subject matter jurisdiction, a federal
constitutional right, to enter judgment on conviction of the 12 counts or to sentence
or resentence the Defendant to one life-sentence per count because of a violation of
the Defendant’s federal constitutional rights to due process of law, and a fair trial,
and against double jeopardy because all the counts of the indictment, as well as the
description in the Bill of Particulars, were duplicative. See, Foster supra. The
indictment itself, therefore, was void.

         Claim 8: This Court lacked subject matter jurisdiction, a federal constitutional
right, to resentence the Defendant, unless it actually did vacate all previous
sentences, and resentenced the Defendant, in full, which it did not.

        Claim 9: The Trial Court lacked subject matter jurisdiction, a federal
constitutional right, to add an additional punishment of 5 years mandatory PRC after
the defendant had already received punishment and had served 13 years of his
sentence because such a resentencing was in violation of the double jeopardy and
due process clause of the U.S. Constitution, Foster, supra, HN. 1.

      Claim 10: The Trial Court lacked subject matter jurisdiction to sentence the
Defendant to 12 consecutive life sentences plus $240,000.00 in fines, because
Defendant went to trial, a right he had under the 5th and 6th Amendments. . . .

        Claim 11: The Trial Court lacked subject matter jurisdiction to re-sentence
the Defendant because the Defendant was being brought back to the common pleas
court repetitive times for known-to-be-violative-of-due-process sentencings, in

                                           8
disregard of his federal and Ohio constitutional rights to due process of law and
against cruel and unusual punishment, see, Hernandez v. Kelly, supra.

        Claim 12: The trial court lacked subject matter jurisdiction to resentence the
Defendant when it affirmatively denied him his Ohio and federal due process right
of allocution at sentencing, and his concomitant right under R. Crim P. 32. [Sent. Tr.
11.6.2014, 19:20-25-20: 1-2]. . . .

        Claim 13: The appellate court erred, and violated Williamson’s federal due
process right (See, Stemler v. Florence, 126 F. 3d 856 (6th Cir. 1997), HN 6, cert. den.
Wince v. Stemler, 542 U.S. 813 (2004), cited with approval Hunt v. Sycamore Sch. Bd., 542
F. 3d 529 (6th Cir. 2008), by not providing a substantive review of Williamson’s
above 12 claims in the PCRP, which are made afresh in the Petition, supra here,
requesting this habeas Court’s substantive review.

Doc. 1-1, pp. 3-4, 45, 50-56.

GROUND FOURTEEN: DNA Application-based Hypothetical Ground 1:
Provision of Brady and Lafler v. Cooper et al. were violated in not providing the DNA
test.

GROUND FIFTEEN: DNA Application-based Hypothetical Ground 2: The
O.R.C. 2953.71-2953.81 statutory scheme is unconstitutional pursuant to due
process required by the Constitution of the United States; and pursuant to the equal
protection clause of the 14th Amendment to that Constitution.

Doc. 1-1, pp. 5, 66, 70.

GROUND SIXTEEN: MfNT/PCRP-based Hypothetical Ground 1: Newly
discovered evidence of a conviction of Neiswonger of the “rape” of L, or the state
of Ohio bringing of an indictment against Neiswonger for either rape or obstruction
of justice, in 2002, coupled with the state never having disclosed the same, and its
result, in any pleading involving Williamson’s subsequently and numerously made
appellate claims before both state and federal courts, from 2002 until 2018, requires
the grant to Williamson of a new trial.

Doc. 1-1, pp. 5-6, 75.

GROUND SEVENTEEN: Habeas Ground 3: The trial court committed plain
error by permitting the prosecutor (1) to elicit inadmissible, irrelevant and highly
prejudicial hearsay testimony, (2) to cross-examine defense witnesses regarding the
truth of additional inadmissible, irrelevant and highly prejudicial hearsay statements



                                            9
       not in evidence, and (3) to argue the truth of further irrelevant, inadmissible and
       highly prejudicial hearsay statement not in evidence to the jury in closing arguments.

       GROUND EIGHTEEN: Habeas Ground 4: Appellant was denied the effective
       assistance of counsel where counsel failed to enter rudimentary objections and
       grossly mishandled an exculpatory witness by failing to offer his testimony, failing to
       adequately proffer that his testimony would have been that he coached the alleged
       victim’s accusations, and failing to file a motion for new trial based upon this
       exculpatory witness’s more detailed post-verdict statements.

       GROUND NINETEEN: New Habeas Ground 5: Williamson’s conviction should
       be vacated (1) because of egregious violations of due process of law and the fair trial
       provisions of the Constitution, in prosecutorial misconduct suppressing the
       exculpatory testimony of witness Neiswonger at trial; and separately (2) because of
       egregious violations of due process of law and fair trial provisions of the
       Constitution, in the plain error of the trial court with respect to the suppression of
       the exculpatory testimony of Neiswonger at trial; and (3) because of a Brady violation
       involving that suppression.

       Doc. 1-1, pp. 6-7, 77, 94, 103. See Doc. 22, pp. 23-29; Doc. 1, Doc. 1-1.

(Doc. No. 34 at 19-24).

       A.      MOTION FOR STAY AND ABEYANCE

       After filing his habeas petition, Williamson filed multiple motions in the Cuyahoga County

Court of Common Pleas, including two motions for leave to file a delayed motion for a new trial, a

petition for post-conviction relief, and a combined motion for a new trial and request for post-

conviction relief. The trial court denied all four motions and Williamson appealed.

       He also filed a motion for a stay and abeyance of these proceedings so he could pursue his

appeals of those motions, as well as an appeal of the trial court’s denial of a motion Williamson filed

concerning DNA testing of evidence. (Doc. No. 8). During the pendency of this litigation, the

Eighth District denied Williamson’s appeals of those issues. See Ohio v. Williamson, 2018-Ohio-2226;

Ohio v. Williamson, 2019-Ohio-1985. The Supreme Court of Ohio declined to accept jurisdiction of




                                                  10
either of Williamson’s appeals. See Ohio v. Williamson, 153 Ohio St. 3d 1497; Ohio v. Williamson, 156

Ohio St. 3d 1478.

          Williamson thus has exhausted all of his claims and I deny his motion, (Doc. No. 8), as

moot. See, e.g., Hopings v. Kelly, No. 3:08-CV-2202, 2009 WL 484059, at *1 (N.D. Ohio Feb. 25,

2009).

          B.     THE REPORT AND RECOMMENDATIONS

          Judge Burke viewed each of Williamson’s claims and recommends I deny his petition in part

and dismiss it in part. Williamson objects to Judge Burke’s recommendations as to each one of his

claims.

          The problems with Williamson’s objections primarily, though not entirely, arise from two

wells: (1) his misreading of federal law, and (2) the basis for his continued assertions of innocence.

          The first largely takes root in two areas – the deference to state court decisions mandated by

AEDPA, (see, e.g., Doc. No. 41 at 31), and Williamson’s reading of the Sixth Circuit’s decisions in

Crangle v. Kelly, 838 F.3d 673 (6th Cir. 2016), and In re Stansell, 828 F.3d 412 (6th Cir. 2016).

          Williamson asserts that state court legal determinations are not entitled to a “presumption of

correctness.” (Doc. No. 41 at 31). This is inaccurate, as § 2254 mandates that a habeas petition be

denied unless the state court’s decision was “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States . . . .” 28 U.S.C. § 2254(d)(1). A habeas petitioner is not entitled to relief unless “the state

court’s ruling on the claim being presented in federal court was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” White v. Woodall, 572 U.S. 415, 419-20 (2014) (quoting Harrington v. Richter,

562 U.S. 86, 101 (2011)).




                                                    11
        Similarly, Crangle and Stansell do not support the theories Williamson attributes to them.

Both of those cases dealt with the question of whether a state-court judgment resentencing a

defendant should be considered to be a new judgment under AEPDA. See Crangle, 838 F.3d at 678-

80 (A trial court’s order, entered following the defendant’s appeal and which imposes a period of

post-release control following the defendant’s term of incarceration which was not included in the

trial court’s original judgment, constitutes a new sentence which resets the statute of limitations for

an inmate to file a habeas petition challenging the inmate’s sentence contained in 28 U.S.C. §

2244(d)(1)(A).); Stansell, 828 F.3d at 416 (A defendant whose sentence was “partially vacated (to the

extent it did not include a term of post-release control), and [who] was . . . partially resentenced (to

impose that term)” received a new judgment which permitted the defendant “to raise challenges to

his (undisturbed) conviction, his (undisturbed) term of incarceration, and his (new) term of post-

release control.”).

        The Sixth Circuit’s decision in Stansell permits Williamson to proceed with his current habeas

petition without first being required to obtain authorization before filing a “second or successive”

habeas petition pursuant to 28 U.S.C. § 2244(b)(1). At no point in either Stansell or Crangle did the

Sixth Circuit state or imply that its interpretation of federal habeas law could somehow require a

state to allow a defendant to restart the state-court criminal appeals process. Crangle and Stansell did

not:

        - “create [an] excuse” to permit Williamson to avoid the application of the
          procedural-default rule2, (Doc. No. 41 at 8);

        - overrule the Supreme Court of Ohio’s decision in Ohio v. Fischer, 942 N.E.2d 332
          (Ohio 2010), (Doc. No. 41 at 9);




2 The Stansell court specifically rejected this theory. Stansell, 8287 F.3d at 419 (“Petitioners will still
have to comply with procedural default and exhaustion requirements.”).
                                                     12
        - render the trial court’s journal entry void simply because Williamson was not
           physically present at the time the court completed the ministerial act of journalizing
           the sentence imposed on the defendant, (id. at 11-13, 18, 22);

        - permit Williamson to present claims in his habeas petition “as if he is in a ‘direct
          appeal’ challenge” in state court, (id. at 14);

        - create a “constitutional right to appeal the merits of [Williamson’s] 2002 conviction
          ab initio,” (id. at 19);

        - overrule the well-established principle that a defendant’s Ohio Appellate Rule 26(B)
          application cannot preserve the underlying constitutional claim for federal habeas
          review, (Doc. No. 41 at 32); or,

        - permit Williamson to obtain habeas relief based upon the trial court’s refusal to
          allow him to present argument during his November 2014 resentencing hearing
          concerning cases which were overruled by the Supreme Court of Ohio in Fischer,
          (Doc. No. 41 at 33).

To reiterate, Crangle and Stansell stand for the proposition that a defendant may file a habeas petition

containing challenges to the defendant’s conviction, sentence, or both, following the entry of a new

state-court judgment against him without first satisfying AEDPA’s second-or-successive petition

requirements and that the entry of the new state-court judgment resets AEDPA’s one-year statute of

limitations. Stansell, 828 F.3d at 416-17; Crangle, 838 F.3d at 677.

        The second problem may be summarized with Williamson’s own words – “Williamson

wants the public to know he never did the things to [the victim] she testified at trial he did, for

example, even though he may not be able to meet all the standards for the de jure application of the

term ‘actual innocence.’ ” (Doc. No. 41 at 29, n.**). While conceding he lacks new evidence which

could show he actually is innocent and therefore cannot establish a basis to excuse his procedural

default3 of many of the claims he brings in his petition, Bousley v. United States, 523 U.S. 614, 623

(1998), Williamson asserts what he terms his “de facto” innocence. What he really offers, however,

is a claim that the jury’s decision to convict him was not supported by sufficient evidence or was


3 Judge Burke recommends I conclude seven of Williamson’s claims are barred in whole or in part
by the procedural default rule.
                                                    13
against the manifest weight of the evidence. Those claims are inadequate to excuse his procedural

defaults, were not included in his habeas petition, and themselves are procedurally-defaulted because

Williamson did not give the Ohio courts one full and fair opportunity to consider them.

        1. Ground One

        Judge Burke recommends I conclude Williamson’s first ground for relief fails because it

includes legal claims which are not cognizable in habeas proceedings and because it lacks merit.

(Doc. No. 34 at 33-34). Williamson objects.

        In Ground One, Williamson challenges what he refers to as the “November 2014

‘judgments.’ ” (See, e.g., Doc. No. 41 at 22). His primary contention is that the trial court violated

Crangle and Williamson’s constitutional rights by holding a resentencing hearing and then later

issuing a journal entry describing his term of incarceration and the terms of any potential term of

post-release control. His objections fall short.

        As I discussed above, Crangle interprets AEDPA. It does not identify or create any

constitutional rights.

        Moreover, a court “speaks only through its journal, and not by oral pronouncement. . . . A

trial court's oral statements have no legal force and effect unless and until incorporated into a

journalized entry.” Pettit v. Glenmoor Country Club Inc., No. 2012-CA-00088, 2012 WL 6014539, at *4

(Ohio Ct. App. Nov. 29, 2012) (citing Schenley v. Kauth, 113 N.E.2d 625 (Ohio 1953), paragraph one

of the syllabus, and In Re Guardianship of Hollins, 872 N.E.2d 1214, 1218-19 (Ohio 2007)).

Williamson identifies no differences between the trial court’s oral statements at his hearing and its

journal entry and therefore fails to identify any error in his sentence.

        I overrule Williamson’s objections and conclude his first ground for relief lacks merit.




                                                    14
        2. Ground Two

        In Ground Two, Williamson claims he “has yet to receive an effective, full and ‘real’

judgment of conviction and sentence.” (Doc. No. 34 at 20). Judge Burke recommends I conclude

this ground for relief is not cognizable in habeas proceedings because it challenges a state court

interpretation of state sentencing laws and does not allege a federal constitutional violation. (Doc.

No. 34 at 34-35).

        Williamson objects, claiming his sentence is void because he did not receive a sentencing

hearing at which the trial court entered “a unified judgment of conviction and sentence as required

by Crangle and Stansell.” (Doc. No. 41 at 14). Again, neither Crangle nor Stansell stand for this

proposition. This objection lacks merit.

        Williamson also objects to Judge Burke’s conclusion that he does not allege a federal

constitutional violation, alluding to the Eighth Amendment prohibition against cruel and unusual

punishment, (Doc. No. 41 at 15), in addition to the due process clause of the Fourteenth

Amendment. (Doc. No. 34 at 20). As I will discuss below in connection with Ground Ten,

Williamson offers no legal basis for his belief that a resentencing hearing could qualify as

punishment under the Eighth Amendment, or that receiving notice and an opportunity to be heard

violates due process.

        I overrule his objections and conclude Ground Two is not cognizable.

        3. Ground Three and Ground Seventeen

        Ground Three and Ground Seventeen assert the same claims of prosecutorial misconduct.

(Doc. No. 41 at 23). Williamson included Ground Three in his 2004 habeas petition, which Judge

John Manos denied in its entirety. Williamson v. Haviland, No. 1:04-cv-629, 2006 WL 287991 (N.D.

Ohio Feb. 6, 2006). Williamson included the duplicative Ground Seventeen in his current petition

in order to avoid “res judicata invocation, or any other form of ‘blanket’ substantive denial of his


                                                   15
claim . . . made by simply invoking another court’s decision, or reasoning . . . .” (Doc. No. 41 at 23).

Judge Burke recommends I deny these grounds for relief, noting Williamson offers “no persuasive

reasoning that the prior court’s determinations were faulty.” (Doc. No. 34 at 35).

        Williamson objects, arguing Judge Burke impermissibly assumed Judge Manos correctly

analyzed his claims in 2006, and that the Supreme Court subsequently invalidated the basis for Judge

Mano’s Confrontation Clause conclusion. (Doc. No. 41 at 14, 23-24).

        Williamson’s initial petition challenged the state court’s admission of testimony from a

Cuyahoga County social worker about statements made to her by the victim, and about Williamson’s

physical abuse of the victim’s mother and younger brothers. Williamson v. Haviland, 2006 WL 287991

at *3-5. Judge Manos concluded: (1) Williamson’s evidentiary claims were not cognizable because

legal errors in state evidentiary conclusions “are not within the purview of a federal habeas court,”

id. at *4; and (2) the trial court’s refusal to permit Williamson to call the victims’ brothers to testify

did not violate Williamson’s rights under the Confrontation Clause because trial counsel intended to

call the brothers as witnesses in order to impeach the victim’s credibility, not to confront them

about any statements they made. Id. at *5.

        While “res judicata generally does not apply to habeas challenges even when a petitioner

raises the same claim after resentencing as he had in an earlier petition,” the earlier court’s

procedural-default and merits determinations may apply with equal persuasiveness to a later-filed

petition. King v. Morgan, 807 F.3d 154, 159–60 (6th Cir. 2015).

        Judge Manos concluded Williamson failed to show he was denied due process because he

could not show the challenged statements were improperly admitted or were irrelevant to the main

issues in the case. Williamson v. Haviland, 2006 WL 287991 at *3-4. Williamson primarily argues the

trial court’s evidentiary rulings were “outcome-determinative” because the admission of certain

evidence and the exclusion of other evidence prohibited him from impeaching the social worker’s


                                                     16
testimony about what the victim told the social worker about Williamson’s behavior. (Doc. No. 1-1

at 91-92). Williamson relies on his blanket argument that Crangle and Stansell permit him to challenge

events that occurred during his trial “as if he is in a ‘direct appeal’ challenge.” (Doc. No. 41 at 14).

Those cases do not stand for this proposition. Williamson’s arguments about state evidentiary law

do not establish a violation of his federal due process rights.

        Further, Melendez-Diaz v. Massachusetts does not support Williamson’s argument that the trial

court erred in refusing to allow the defense to call the victims’ brothers as witnesses. (See Doc. No.

41 at 24). Instead, the Supreme Court held in that case that forensic analysts who certified that a

substance found in the defendant’s vehicle contained cocaine were witnesses against the defendant

and could be compelled to testify at trial. Melendez-Diaz, 557 U.S. 305 (2009). That case provides no

basis for questioning Judge Manos’ conclusion that the trial court did not violate the Confrontation

Clause in refusing to allow Williamson to call the victims’ brothers as impeachment witnesses.

        I overrule Williamson’s objections and conclude his third and seventeenth grounds for relief

lack merit.

        4. Ground Four and Ground Eighteen

        Grounds Four and Eighteen also raise the same claims – that Williamson received ineffective

assistance from his trial counsel. (Doc. No. 34 at 20, 24). Judge Manos rejected Williamson’s

claims, concluding Williamson failed to demonstrate he suffered any prejudice from trial counsel’s

alleged errors in counsel’s “failure to object to other acts testimony” or “treatment of an exculpatory

witness.” Williamson v. Haviland, 2006 WL 287991 at *6-7. Judge Burke recommends I reach the

same conclusion.

        Williamson objects, contending Judge Burke improperly assumed the correctness of Judge

Manos’ earlier decision and improperly ignored what Williamson calls a confession from Mark

Neiswonger, a mentally-handicapped man who lived with the Williamsons during the time period in


                                                   17
which the rapes occurred. (Doc. No. 41 at 27-30). Williamson asserts the trial court acted

vindictively in refusing to admit evidence that Neiswonger confessed to sexually assaulting the

victim and claims this evidence would have exonerated him. (Id.).

       Williamson’s objections are not persuasive. Even if I were to assume his characterization of

what Neiswonger said is credible, and that Neiswonger in fact would have testified during

Williamson’s trial that he (Neiswonger) molested the victim, Ohio v. Williamson, 2002 WL 31667650

at *5, Neiswonger could not have exonerated Williamson. The most Neiswonger might have been

able to say was that he never witnessed Williamson assault the victim. This falls far short of

demonstrating actual innocence.

       Williamson also objects based upon his misreading of AEDPA and Crangle and Stansell.

(Doc. No. 41 at 31). These objections lack merit.

       I overrule Williamson’s objections and deny his fourth and eighteenth grounds for relief.

       5. Ground Five

       Judge Burke recommends I dismiss Ground Five because Williamson has withdrawn it.

(Doc. No. 34 at 39). Williamson objects to this recommendation “to the extent it may have made

that application [of res judicata] with findings or conclusions unfavorable to Williamson on [the trial

court’s] vindictiveness,” but he acknowledges he withdrew this ground for relief because he could

not establish each prong of “all the constitutional law tests.” (Doc. No. 41 at 16). Duly noting

Williamson’s desire to preserve any allegations he makes about the trial court’s vindictive behavior

toward him, I dismiss Ground Five.

       6. Ground Six

        Judge Burke recommends I dismiss part of Ground Six, because Williamson withdrew the

portion of his claim which asserts Williamson’s appellate counsel erred in including a “maybe” claim




                                                  18
in his Anders brief, and deny the remainder of Ground Six, because Williamson fails to show

appellate counsel was ineffective or that he was prejudiced. (Doc. No. 34 at 39-40).

        Williamson objects, claiming he would have prevailed on appeal if he had been given notice

his appellate counsel was going to file an Anders brief and had had an opportunity to submit a pro se

appellate brief. (Doc. No. 41 at 32).

        A defendant must show “his counsel's performance was deficient and that it prejudiced him”

in order to prevail on an ineffective assistance of counsel claim. Nichols v. Heidle, 725 F.3d 516, 539

(6th Cir. 2013) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). “Deficient performance

means that ‘counsel's representation fell below an objective standard of reasonableness[,]’ [while

prejudice] means ‘there is a reasonable probability that, but for counsel's unprofessional errors [i.e.,

deficient performance], the result of the proceeding would have been different.’” Nichols, 725 F.3d

at 539 (quoting Strickland, 466 U.S. at 688, 694)).

        When a defendant asserts an ineffective-assistance claim in a habeas petition, the petitioner

must show “the state court's rejection of that claim was ‘contrary to, or involved an unreasonable

application of’ Strickland, or rested ‘on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.’” Nichols, 725 F.3d at 540 (quoting 28 U.S.C. §

2254(d)). Thus, the AEDPA mandates that a habeas court’s review of the state court’s ineffective-

assistance analysis is “doubly deferential.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (citations

omitted).

        After the Eighth District dismissed his appeal of his November 2014 resentencing,

Williamson filed a notice of appeal with the Supreme Court of Ohio, asserting the trial court erred in

conducting the resentencing hearing on “the narrow scope of Post-Release Control notification

rather than conducting a new sentencing hearing,” and in refusing to grant Williamson leave “to

address issues relating to his sentencing in connection with the 06 November 2014 resentencing


                                                      19
hearing.” (Doc. No. 34 at 11). The second contention appears to be a reference to Williamson’s

argument that the trial court lacked jurisdiction to impose a sentence during the November 2014

resentencing. (Doc. No. 1-1 at 21-22, 25). Williamson claims appellate counsel was ineffective in

failing to notify him of counsel’s intent to file an Anders brief.

        Williamson fails to show counsel’s performance fell below an objective standard of

reasonableness. Under Fischer, the trial court has jurisdiction only to enter a proper post-release

control sentence (after a deficient post-release control sanction has been identified as void) and does

not have jurisdiction to alter or amend any other aspects of the conviction, “including the

determination of guilty and the lawful elements of the ensuing sentence.” Ohio v. Holdcroft, 1 N.E.3d

382, 386 (Ohio 2013) (quoting Fischer, 942 N.E.2d at 343). Therefore, there is not merit to

Williamson’s scope or jurisdiction arguments and he was not prejudiced by appellate counsel’s

alleged failure to notify him of counsel’s intent to file an Anders brief, because any pro se brief

presenting these arguments would have been denied by the court of appeals.

        He also reiterates his Crangle and Stansell arguments, which are meritless. I overrule

Williamson’s objections and dismiss Ground Six in part and deny it in part.

        7. Ground Seven

        Judge Burke recommends I dismiss Ground Seven as procedurally defaulted. Williamson’s

assertions in this ground for relief are substantially similar to his arguments relating to Ground Six,

except that in Ground Seven, he argues appellate counsel was ineffective for failing to raise the

arguments Williamson identifies rather than simply for failing to notify him of counsel’s intent to file

an Anders brief. Judge Burke concluded Williamson did not fairly present this ground for relief to

the state courts. (Doc. No. 34 at 41).




                                                    20
        Williamson objects, arguing he presented the substance of the claim in his Rule 26(B)

application to reopen his direct appeal, even if he did not use the same wording. (Doc. No. 41 at

10).

        The procedural default rule bars a federal habeas petitioner’s claims if (1) the state court

declined to consider the merits of an issue because the habeas petitioner failed to comply with state

procedural rules, or (2) the petitioner failed to fully pursue a claim through the state’s “ordinary

appellate review procedures” and is now no longer able to raise the claim, unless the petitioner

establishes cause for the default and resulting prejudice, or that a fundamental miscarriage of justice

would occur if the claim is not reviewed. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)

(quoting O'Sullivan v. Boerckel, 526 U.S. 838, 847-48 (1999)).

         Williamson’s contentions in his Rule 26(B) application do not fairly state issues

substantively similar to those he seeks to assert in Ground Seven. (Doc. No. 34 at 12, 21). Ground

Seven asserts appellate counsel was ineffective for failing to raise an argument that the trial court

lacked jurisdiction to hold the November 2014 resentencing hearing, and the claims Williamson

stated in his Rule 26(B) application do not include his lack-of-jurisdiction claim. Williamson did not

give the state courts one full and fair opportunity to consider this claim and he fails to establish

cause and prejudice to excuse his procedural default. I overrule his objections and dismiss Ground

Seven as procedurally defaulted.

        8. Ground Eight

        Judge Burke recommends I dismiss Ground Eight as procedurally defaulted because

Williamson did not include it in his Rule 26(B) application and fails to establish cause and prejudice.

(Doc. No. 34 at 41). Judge Burke also recommends I alternatively deny this ground for relief as

lacking merit. (Id.).




                                                   21
        Williamson objects to Judge Burke’s merits recommendation but does not address her

procedural-default recommendation. I conclude Williamson’s claim that the trial court erred in

refusing to allow him to allocate during the November 2014 is procedurally defaulted and he fails to

establish cause and prejudice to excuse his procedural default. Therefore, I dismiss Ground Eight.

        9. Ground Nine

        Judge Burke recommends I dismiss Ground Nine, in which Williamson claims his appellate

counsel was ineffective in failing to challenge the trial court’s jurisdiction to hold the November

2014 resentencing hearing because his 2001 indictment was duplicative, as procedurally defaulted.

The Eighth District rejected Williamson’s challenges to his indictment under the procedural rules of

res judicata and law of the case. (Doc. No. 13-2 at 46-49).

        Williamson objects to this recommendation on the same basis as his objections to Ground

Six. (Doc. No. 41 at 32 n.1 (“[T]his section on Ground 6 also serves as Williamson’s [objection] to

the R&R’s Ground 9 Recommendation.”)). I overrule these objections for the same reasons as I

overrule them with respect to Ground Six.

        He also claims he was entitled to challenge his 2002 conviction during the November 2014

resentencing hearing pursuant to Crangle and Stansell. This claim lacks merit. Those cases apply to

habeas petitions filed pursuant to § 2254, not state-court postconviction filings.

        I overrule Williamson’s objections and dismiss his ninth ground for relief.

        10. Ground Ten

        Judge Burke recommends I deny Ground Ten as lacking merit. Williamson objects, claiming

the trial court lacked jurisdiction to hold the November 2014 resentencing hearing and that the

multiple sentencing hearings deprived him of “finality of sentence” and violated the constitutional

prohibition against cruel and unusual punishments. (Doc. No. 41 at 15-16).




                                                  22
       Williamson claims it is “a realistic possibility, indeed, a commonplace occurrence, for the

government at such resentencings, to agree to dismiss, and replead with a new plea bargain in order

to avoid Williamson’s further appeals and/or collateral challenges.” (Doc. No. 41 at 17 n.1).

Williamson offers no factual basis for this assertion and, notwithstanding his subjective expectations

concerning his November 2014 resentencing hearing, the trial court had jurisdiction to conduct that

hearing only to impose a statutorily-compliant term of post-release control, and not for any other

reason. See Fischer, 942 N.E.2d at 343.

       I overrule Williamson’s objections and deny Ground Ten.

       11. Ground Eleven

       In this ground for relief, Williamson challenges his convictions under the allied-offense

double jeopardy prohibition codified in Ohio law and argues his 12 life sentences should have run

concurrently rather than consecutively. Judge Burke recommends I dismiss this claim for the same

reasons as Ground Nine.

       Williamson objects to this recommendation for the same reasons as he objects to Ground

Nine. (Doc. No. 41 at 11). These objections lack merit and I dismiss Ground Eleven as

procedurally defaulted.

       12. Ground Twelve

       Judge Burke recommends I dismiss Ground Twelve because Williamson has withdrawn it.

(Doc. No. 34 at 45). Williamson acknowledges he has withdrawn this claim. (Doc. No. 41 at 16). I

adopt Judge Burke’s recommendation and dismiss Ground Twelve.

       13. Ground Thirteen

       Judge Burke recommends I deny Ground Thirteen in part and dismiss it in part. Judge

Burke concluded claims 1-12 are procedurally defaulted because the Eighth District applied a

procedural bar in rejecting these claims as untimely and successive; Williamson’s claim for deny of


                                                  23
the right to counsel fails because he is not entitled to counsel for post-conviction proceedings; and

claim 13 fails because the appellate court did not violate Williamson’s due process rights by

enforcing the procedural bar. (Doc. No. 34 at 45-47).

        Williamson objects, arguing (a) claims 1-12 of Ground Thirteen are not procedurally

defaulted because of the Sixth Circuit’s decisions in Crangle and Stansell, (Doc. No. 41 at 11-13, 17,

36-39); and (b) he fairly presented claims 1-12 in his subsequent Rule 26(B) application. (Id. at 53-

54). He also disputes Judge Burke’s conclusion that he has no right to counsel in post-conviction

proceedings.

        The Eighth District rejected Williamson’s claim that the trial court violated his right to

counsel by denying his motion for appointment of counsel. (Doc. No. 13-2 at 214). Williamson

does not have a constitutional right to counsel on a postconviction petition to vacate or set aside his

conviction and sentence. See, e.g., Davila v. Davis, 137 S. Ct. 2058, 2056-66 (2017).

        Second, Williamson’s arguments based upon Crangle and Stansell lack merit and therefore do

not excuse his procedural default.

        Finally, the Eighth District rejected Williamson’s arguments in claims 1-12 as barred by a

procedural rule and Williamson fails to establish cause and prejudice to excuse his procedural

default. Williams, 460 F.3d at 806.

        I overrule his objections and dismiss Ground Thirteen in part and deny it in part.

        14. Ground Fourteen

        Ground Fourteen is the first of three claims for relief which Williamson initially presented as

“hypothetical,” by which he meant unexhausted. (See, e.g., Doc. No. 41 at 60-61). After Williamson

filed his petition, the Eighth District upheld the trial court’s denial of Williamson’s postconviction

application for DNA testing, Ohio v. Williamson, 114 N.E.3d 323 (Ohio Ct. App. 2018), and the

Supreme Court of Ohio declined to accept jurisdiction of his appeal. Ohio v. Williamson, 108 N.E.3d


                                                   24
1105 (Ohio 2018) (Table). It also is the subject of Williamson’s motion for a stay and abeyance,

(Doc. No. 8), and two motions to amend the petition, (Doc. No. 37 and Doc. No. 43), filed after

Judge Burke’s Report and Recommendation.

        I deny Williamson’s motion for stay and abeyance as moot, (Doc. No. 8), as he has

exhausted his claims in state court.

        The Federal Rules of Civil Procedure generally apply to habeas proceedings. 28 U.S.C. §

2242. Rule 15 governs motions to amend, which should be freely permitted unless the amendment

would prejudice an objecting party. Fed. R. Civ. P. 15(b)(1). A proposed amendment could cause

prejudice in several ways, including where the amendment would be futile, because it would fail to

prevent the dismissal or denial of the claim which the petitioner seeks to amend. See Coe v. Bell, 161

F.3d 320, 341 (6th Cir. 1998).

        Judge Burke recommends I deny this ground for relief because Williamson fails to show the

state court’s denial of his application for DNA testing was unreasonable or contrary to federal law.

(Doc. No. 34 at 49-50). Further, Judge Burke concluded Williamson fails to offer any evidence to

support his argument that the State of Ohio could test the flooring and cup he refers to, as the

Eighth District made a factual finding that the police officers who collected evidence at Williamson’s

house did not collect any flooring or any cups. (Id. at 50 (“Williamson offers no evidence, let alone

clear and convincing evidence, that the state did take samples of these items and that the Ohio

Court of Appeals’ determination was incorrect.”)).

        Williamson objects, characterizing the appellate court’s decision as a victory because the

State of Ohio “for the first time in 16 years [admitted] it took no DNA test on the flooring,” and

claiming the prosecution violated his rights under Brady v. Maryland, 373 U.S. 83 (1963), and Lafler v.

Cooper, 566 U.S. 156 (2012), by failing to conduct a DNA test. (Doc. No. 41 at 42-43).




                                                  25
        The Eighth District stated “[t]he police did not take a cup or flooring into evidence in April

2001 or anything thereafter; thus, the state was unable to locate a cup or flooring” on which they

possibly could have performed a DNA test. Ohio v. Williamson, 114 N.E.3d at 327. Moreover, the

court of appeals concluded that, even if police had taken those items into evidence at the time

Williamson was arrested, Ohio law would have prohibited the trial court from granting Williamson’s

postconviction motion because “even if DNA from another person was found, Williamson would

not be completely exonerated because the victim testified he raped her over 40 times. Williamson's

identity was not at issue; he denied raping the victim and was convicted of 12 counts of rape.” Id.;

see also Ohio Rev. Code § 2953.74(C)(4) (prohibiting a trial court from accepting a DNA testing

application unless an “exclusion result will be outcome determinative”).

        Williamson fails to show the Eighth District’s factual determination that no cup or flooring

had been taken into evidence was incorrect, or that its legal conclusion that Williamson did not meet

the statutory requirements to obtain an order requiring postconviction DNA testing was

unreasonable. Moreover, his claim that the state’s failure to conduct a DNA test violated his rights

under Brady and Lafler lacks merit. The prosecution could not have violated Williamson’s due

process rights by failing to turn over DNA evidence when it did not have any DNA evidence to

withhold. See Brady, 373 U.S. at 87 (“We now hold that the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is material

either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.”).

        I overrule Williamson’s objections and deny his fourteenth ground for relief. I conclude

Williamson’s motions to amend would be futile, because they fail to change the outcome of my

analysis. Therefore, I also deny his motions to amend. (Doc. No. 37 and Doc. No. 43).




                                                   26
         15. Ground Fifteen

         Ground Fifteen also is the subject of Williamson’s motion for a stay and abeyance, (Doc.

No. 8), and two motions to amend the petition, (Doc. No. 37 and Doc. No. 43), filed after Judge

Burke’s Report and Recommendation. In this ground, Williamson claims Ohio’s postconviction

DNA testing statute violates his equal protection rights because it treats him differently from

similarly-situated defendants. (Doc. No. 37 at 3-4). Judge Burke recommends I deny this ground

for relief.

         Williamson objects, arguing the court of appeals erred in concluding the flooring and cup

were not under police “control” because police collected as evidence a blanket which was located

immediately adjacent to the flooring Williamson contends should be tested for DNA evidence.

(Doc. No. 41 at 44).

         The Eighth District considered Williamson’s equal protection claim and rejected it. The

court of appeals noted there is no substantive due process right to postconviction DNA testing and

that Williamson is not similarly situated to the class of defendants described in Chapter 2953

because the items he seeks to have tested “were never collected as part of the criminal investigation”

and the items covered by the statute are “items that remain in the state’s possession.” Ohio v.

Williamson, 114 N.E.3d at 328-30.

         While Williamson claims the police had the flooring in their “control” because they collected

as evidence the victim’s blanket from the same room as the flooring, (Doc. No. 41 at 44), he fails to

offer any evidence that officers collected a DNA sample from the flooring or removed the flooring

itself. Williamson cannot show the state violated his due process or equal protections rights. I

overrule his objections and deny this ground for relief.




                                                  27
        Further, I conclude his motions to amend are futile because they would not prevent the

denial of Williamson’s claim. Therefore, I also deny his motions to amend. (Doc. No. 37 and Doc.

No. 43).

        16. Ground Sixteen and Ground Nineteen

        These two grounds for relief center on Williamson’s belief that the state courts violated his

rights when they failed to grant him relief based upon Neiswonger’s alleged confession. (Doc. No.

34 at 24). Ground Sixteen forms part of the basis for Williamson’s motion for stay and abeyance,

(Doc. No. 8), and his second and third motions to amend his petition. (Doc. No. 38 and Doc. No.

43). Judge Burke recommends I dismiss Ground Sixteen as unexhausted and Ground Nineteen as

procedurally defaulted. (Doc. No. 34 at 48, 50-51). The Eighth District has since denied his appeal

of his postconviction motion, Ohio v. Williamson, 2019-Ohio-1985, 2019 WL 233630 (Ohio Ct. App.

May 23, 2019), and the Supreme Court of Ohio declined to accept jurisdiction of his appeal. Ohio v.

Williamson, 128 N.E.3d 245 (Ohio 2019).

        Much of Ground Nineteen overlaps with Ground Sixteen. In both grounds, Williamson

repeats his contention that Neiswonger allegedly confessed to sexually assaulting the victim and

stated Williamson did not participate in these assaults and, therefore, Williamson’s conviction was

unconstitutional. Williamson, as I noted above, also raised this claim on direct appeal, and the

Eighth District rejected it. See Ohio v. Williamson, 2019 WL 233630 at *5 (denying Williamson’s

petition for postconviction relief as barred by the doctrine of res judicata). The Ohio courts plainly

applied a procedural bar to his claims and Williamson fails to establish cause and prejudice to excuse

his procedural default.

        Williamson offers an additional claim in Ground Nineteen – that the prosecution’s

purported failure to inform him that a grand jury had declined to indict Neiswonger for obstruction

of justice in 2002 violated his due process rights under Brady. (Doc. No. 34 at 24; Doc. No. 41 at


                                                  28
63). Williamson’s explanation of the basis for his Brady claim changed between the time he filed his

petition (which alleged a Brady violation in the trial court’s decision to bar Neiswonger from

testifying at trial) to the time he filed his objections (which allege a Brady violation for the failure to

disclose Neiswonger was not indicted for obstruction of justice after the trial court refused to allow

him to testify that he molested the victim). His claim lacks merit under either theory.

           As I described above, prosecutors are required to turn over “evidence favorable to an

accused upon request . . . where the evidence is material either to guilt or to punishment.” Brady,

373 U.S. at 87. Neither the trial court’s decision to prohibit Neiswonger from testifying (which, of

course, Williamson was aware of at the time of his trial) nor the grand jury’s decision not to indict

Neiswonger for obstruction of justice is material to the matter of Williamson’s guilty or to the

punishment which the trial court could impose. See id. at 88 (A prosecutor may not withhold

evidence which “would tend to exculpate [the defendant] or reduce the penalty” the defendant

faces.).

           Therefore, I overrule Williamson’s objections. I dismiss Grounds Sixteen and Ground

Nineteen in part as procedurally defaulted and deny the remainder of Ground Nineteen as without

merit. I deny his motions to amend as futile.

                                          V.    CONCLUSION

           For the reasons stated above, I overrule Williamson’s objections, (Doc. No. 41), to Judge

Burke’s Report and Recommendation, (Doc. No. 34), and adopt the Report and Recommendation

in full.

           I deny Ground One as without merit; dismiss Ground Two as non-cognizable in habeas

proceedings; deny Ground Three and Ground Four as without merit; dismiss Ground Five as

withdrawn; dismiss Ground Six in part as withdrawn and deny the remainder of Ground Six as

without merit; dismiss Ground Seven, Ground Eight, and Ground Nine as procedurally defaulted;


                                                     29
deny Ground Ten as without merit; dismiss Ground Eleven as procedurally defaulted; dismiss

Ground Twelve as withdrawn; dismiss Ground Thirteen in part as procedurally defaulted and deny

the remainder as without merit; deny Ground Fourteen and Ground Fifteen as without merit;

dismiss Ground Sixteen as procedurally defaulted; deny Ground Seventeen and Ground Eighteen as

without merit; and dismiss Ground Nineteen in part and deny the remainder of Ground Nineteen as

without merit.

       Further, I deny Williamson’s motion for a stay and abeyance, (Doc. No. 8), as moot, and

deny his motions to amend, (Doc. No. 37; Doc. No. 38; Doc. No. 43), and his motion for counsel,

(Doc. No. 42), as lacking merit.

       Finally, I certify there is no basis on which to issue a certificate of appealability. 28 U.S.C. §

2253; Fed. R. App. P. 22(b).

       So Ordered.


                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   30
